Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 and 8 - 15 of U.S. Patent No. 11,082,475 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the pending claims is recited in a corresponding patented claim, as illustrated below.
Pending claim 1
A method, comprising: 



streaming, by a client computing device via a network connection to a virtual reality (VR) head-mounted display device (HMDD) communicatively coupled to the client computing device, VR content received from a VR server of a network computing device; 






recording, by the client computing device, movements of the HMDD based on the VR content while streaming the VR content from the VR server to the HMDD as a client pose data set; recording, by the client computing device, visual output of the HMDD based on the VR content as a client-side VR stream capture; and transmitting, by the client computing device, the client-side VR stream capture and the client pose data set to the network computing device.
Patented claim 1
A method for measuring quality-of-experience (QoE) for virtual reality (VR) streaming content, comprising: 

streaming, via a network connection to a client computing device, VR content from a VR server of a network computing device to a VR head-mounted display device (HMDD) communicatively coupled to the client computing device;

injecting, by the network computing device, one or more induced network impairments into the network connection while streaming the VR content; 

receiving, by the network computing device from the client computing device, a client-side VR stream capture and a client pose data set generated by the client computing device based on the VR content and the one or more induced network impairments . . . 






Pending claim 2
. . . wherein recording the movements of the HMDD while streaming the VR content from the VR server to the HMDD as the client pose data set comprises recording the movements of the HMDD while the HMDD is selectively rotated by a computer-controlled turntable to which the HMDD is affixed.
Patented claim 3
. . . recording the movements of the 
HMDD while streaming the VR content from the VR server to the HMDD as the client pose data set comprises recording the movements of the HMDD while the HMDD is selectively rotated by a computer-controlled turntable to which the HMDD is affixed . . . 


Pending claim 3
. . . wherein the HMDD is selectively rotated by the computer-controlled turntable according to a rotation-and-velocity script.
Patented claim 3
. . .  HMDD is selectively rotated by a computer-controlled turntable . . .  according to a rotation-and-velocity script


Pending claim 4
. . . wherein the client pose data set comprises data indicating one or more of a position of the HMDD and an orientation of the HMDD.
Patented claim 4
. . . wherein the client pose data set comprises data indicating one or more of a position of the HMDD and an orientation of the HMDD.



Pending claim 5
. . . injecting, by the network computing device, one or more induced network impairments into the network connection while streaming the VR content; wherein: 

recording the movements of the HMDD is further based on the one or more induced network impairments; and recording the visual output of the HMDD is further based on the one or more induced network impairments.
Patented claim 1
. . . injecting, by the network computing device, one or more induced network impairments into the network connection while streaming the VR content. . . 

client-side VR stream capture and a client pose data set generated by the client computing device based on the VR content and the one or more induced network impairments . . 


Pending claim 6
. . . wherein the one or more induced network impairments comprises one or more of network latency, packet loss, and jitter.
Patented claim 6
. . . wherein the one or more induced network impairments comprises one or more of network latency, packet loss, and jitter.


Pending claim 7
. . . receiving, by the network computing device from the client computing device, the client-side VR stream capture and the client pose data set; 




generating a source VR stream capture based on the VR content and the client pose data set without the one or more induced network impairments; performing a frame-by-frame comparison of the client-side VR stream capture and the source VR stream capture; and generating a quality-of-experience (QoE) metric indicating a degree of degradation of the client-side VR stream capture relative to the source VR stream capture, based on the frame-by-frame comparison.
Patented claim 1
. . . receiving, by the network computing device from the client computing device, a client-side VR stream capture and a client pose data set generated by the client computing device based on the VR content and the one or more induced network impairments;

generating a source VR stream capture based on the VR content and the client pose data set without the one or more induced network impairments; performing a frame-by-frame comparison of the client-side VR stream capture and the source VR stream capture; and generating a QoE metric indicating a degree of degradation of the client-side VR stream capture relative to the source VR stream capture, based on the frame-by-frame comparison.


Pending claim 8
. . . wherein the QoE metric comprises a Structural Similarity Index Metric (SSIM).
Patented claim 5
. . . wherein the QoE metric comprises a Structural Similarity Index Metric (SSIM).



Pending claim 9
. . . identifying, based on the QoE metric, a network location from which to stream the VR content.
Patented claim 7
. . . identifying, based on the QoE metric, a network location from which to stream the VR content.


Pending claim 10 corresponds to patented claim 8 in the same manner as pending claim 1 corresponds to patented claim 1.
Pending claim 11 corresponds to patented claim 10 in the same manner as pending claim 2 corresponds to patented claim 3.
Pending claim 12 corresponds to patented claim 10 in the same manner as pending claim 3 corresponds to patented claim 3.
Pending claim 13 corresponds to patented claim 11 in the same manner as pending claim 3 corresponds to patented claim 3.
Pending claim 14 corresponds to patented claim 8 in the same manner as pending claim 7 corresponds to patented claim 1.
Pending claim 15 corresponds to patented claim 13 in the same manner as pending claim 6 corresponds to patented claim 6.
Pending claim 16 corresponds to patented claim 8 in the same manner as pending claim 7 corresponds to patented claim 1.
Pending claim 17 corresponds to patented claim 12 in the same manner as pending claim 8 corresponds to patented claim 5.
Pending claim 18 corresponds to patented claim 14 in the same manner as pending claim 9 corresponds to patented claim 7.
Pending claim 19 corresponds to patented claim 15 in the same manner as pending claim 1 corresponds to patented claim 1.
Pending claim 20 corresponds to patented claim 17 in the same manner as pending claim 2 corresponds to patented claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fei (Fei, Zesong, et al. "QoE evaluation methods for 360-degree VR video transmission." IEEE Journal of Selected Topics in Signal Processing 14.1: 78-88. (Year: 2019)) in view of Wu (Wu, Chenglei, et al. "A dataset for exploring user behaviors in VR spherical video streaming." Proceedings of the 8th ACM on Multimedia Systems Conference. (Year: 2017)) and Hunt (Hunt, Cale. "How to record your Oculus Rift gameplay". VRHeads.com. pp. 1 - 9. (Year: 2016)).
	Regarding claim 1, Fei shows streaming via a network connection to a virtual reality (VR) head-mounted display device (HMDD) VR content received from a VR server of a network computing device (pg. 80, left column line 57 – right column line 26 and pg. 82, right column, lines 6-7 and Fig. 1).	Fei does not show recording movements of the HMDD based on the VR content while streaming the VR content from the VR server to the HMDD as a client pose data set; and	transmitting the client pose data set to the network computing device.	Wu shows recording movements of the HMDD based on the VR content while streaming the VR content from the VR server to the HMDD as a client pose data set (pg. 194, left column lines 9-11 and pg. 197, left column lines 39-41); and	transmitting the client pose data set to the network computing device (pg. 195, right column lines 14-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the streaming VR disclosure of Fei with the movement tracking of Wu in order to enable research into how users consume the streamed VR content, facilitating improvements in both content creation and content optimization.
	Fei in view of Wu do not show where the content is processed by a client computing device, where the HMDD is communicatively coupled to the client computing device, 	where recording is performed by the client computing device, 	recording, by the client computing device, visual output of the HMDD based on the VR content as a client-side VR stream capture, and 	transmitting, by the client computing device, the client-side VR stream capture.	Hunt shows where the content is processed by a client computing device, where the HMDD is communicatively coupled to the client computing device (the Rift HMDD is implicitly connected to a PC; see pg. 1 “watching your gameplay on the PC”, pg. 2 discussing a GPU “in your rig” and “your PC storage”, each being a part of the PC executing the software that streams content to the Rift for display),	where recording is performed by the client computing device (pg. 2 “manually record for as long as you like (or as long as your PC storage allows”), 	recording, by the client computing device, visual output of the HMDD based on the VR content as a client-side VR stream capture (pg. 2 where “save the last 20 minutes of gameplay to your harddrive” or  “manually record for as long as you like (or as long as your PC storage allows”), and 	transmitting, by the client computing device, the client-side VR stream capture (pg. 2 “These software . . . will capture Rift gameplay and will even let you stream to the internet abroad”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VR streaming system of Fei in view of Wu with the client side video output recording of Hunt in order to enable users to visually share their VR experience with others over the Internet.	Regarding claim 4, Fei in view of Wu and Hunt show wherein the client pose data set comprises data indicating one or more of a position of the HMDD and an orientation of the HMDD (Wu, pg. 195, left column lines 19-25).	Regarding claim 10, Fei shows streaming via a network connection to a virtual reality (VR) head-mounted display device (HMDD) VR content received from a VR server of a network computing device (pg. 80, left column line 57 – right column line 26 and pg. 82, right column, lines 6-7 and Fig. 1).	Fei does not show recording movements of the HMDD based on the VR content while streaming the VR content from the VR server to the HMDD as a client pose data set; and	transmitting the client pose data set to the network computing device.	Wu shows recording movements of the HMDD based on the VR content while streaming the VR content from the VR server to the HMDD as a client pose data set (pg. 194, left column lines 9-11 and pg. 197, left column lines 39-41); and	transmitting the client pose data set to the network computing device (pg. 195, right column lines 14-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the streaming VR disclosure of Fei with the movement tracking of Wu in order to enable research into how users consume the streamed VR content, facilitating improvements in both content creation and content optimization.
	Fei in view of Wu do not show a client computing device comprising a first memory and a first processor device coupled to the first memory and configured to:	 process VR content via a  HMDD is communicatively coupled to the client computing device, 	record the VR content,	record visual output of the HMDD based on the VR content as a client-side VR stream capture, and 	transmit the client-side VR stream capture.	Hunt shows a client computing device comprising a first memory and a first processor device coupled to the first memory and configured to: process VR content via a  HMDD is communicatively coupled to the client computing device (the Rift HMDD is implicitly connected to a PC; see pg. 1 “watching your gameplay on the PC”, pg. 2 discussing a GPU “in your rig” and “your PC storage”, each being a part of the PC executing the software that streams content to the Rift for display),	cord the VR content (pg. 2 “manually record for as long as you like (or as long as your PC storage allows”), 	record visual output of the HMDD based on the VR content as a client-side VR stream capture (pg. 2 where “save the last 20 minutes of gameplay to your harddrive” or  “manually record for as long as you like (or as long as your PC storage allows”), and 	transmit the client-side VR stream capture (pg. 2 “These software . . . will capture Rift gameplay and will even let you stream to the internet abroad”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VR streaming system of Fei in view of Wu with the client side video output recording of Hunt in order to enable users to visually share their VR experience with others over the Internet.	Regarding claim 13, the limitations of said claim are addressed in the rejection of claim 4.	Regarding claim 19, the limitations of said claim are addressed in the rejection of claim 1.	Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fei in view of Wu and Hunt, as applied to claims 1 and 10 above, further in view of Kuipers (Kuipers, Fernando, et al. "Techniques for measuring quality of experience." International Conference on Wired/Wireless Internet Communications. Springer, Berlin, Heidelberg. (Year: 2010)).
	Regarding claim 5, Fei in view of Wu and Hunt show recording the movements of the HMDD (Wu, pg. 195, left column lines 19-35) and recording the visual output of the HMDD (Hunt, pg. 2).	Fei in view of Wu and Hunt do not show injecting, by the network computing device, one or more induced network impairments into the network connection while streaming, wherein: 	recording is further based on the one or more induced network impairments.	Kuipers shows injecting, by the network computing device, one or more induced network impairments into the network connection while streaming (pg. 222 lines 51-53), wherein: 	recording is further based on the one or more induced network impairments (pg. 222 line 52 – pg. 223 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VR streaming of Fei in view of Wu and Hunt with the QoE evaluation of Kuipers in order to better understand end user experience, enabling optimization of the streaming process.
	Regarding claim 6, Fei in view of Wu, Hunt, and Kuipers further show wherein the one or more induced network impairments comprises one or more of network latency, packet loss (Fei, pg. 81 lines column lines 30-32), and jitter (Kuipers, pg. 220 lines 34-36 and pg. 217 lines 30-31).
	Regarding claim 14, the limitations of said claim are addressed in the rejection of claim 5.	Regarding claim 15, the limitations of said claim are addressed in the rejection of claim 6.
	Claims 7, 8, 16, and 17are rejected under 35 U.S.C. 103 as being unpatentable over Fei in view of Wu, Hunt, and Kuipers as applied to claim 5 above, further in view of Corbillon (X. Corbillon, G. Simon, A. Devlic and J. Chakareski, "Viewport-adaptive navigable 360-degree video delivery," 2017 IEEE International Conference on Communications (ICC), Paris, 2017, pp. 1-7, doi: 10.1109/ICC.2017.7996611).	Regarding claim 7, Fei in view of Wu, Hunt, and Kuipers show receiving, by the network computing device from the client computing device, the client-side VR stream capture and the client pose data set.	Fei in view of Wu, Hunt, and Kuipers do not show generating a source VR stream capture based on the VR content (Hunt, pg. 2) and the client pose data set without the one or more induced network impairments (Wu, pg. 195, left column lines 19-35); 	performing client-side VR stream capture (Hunt, pg. 2);	performing a frame-by-frame comparison of the client-side VR stream capture and the source VR stream capture; and 	generating a quality-of-experience (QoE) metric indicating a degree of degradation of the client-side VR stream capture relative to the source VR stream capture, based on the frame-by-frame comparison	Corbillon shows generating a source VR stream capture based on the VR content and the client pose data set without the one or more induced network impairments (pg. 5 left column lines 8 – 15 lines 58-63); 	performing a frame-by-frame comparison of the client-side VR stream capture and the source VR stream capture (pg. 5 right column lines 23-27); and 	generating a quality-of-experience (QoE) metric indicating a degree of degradation of the client-side VR stream capture relative to the source VR stream capture, based on the frame-by-frame comparison (pg. 5 lines 20-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VR streaming of Fei in view of Wu, Hunt, and Kuipers with the frame analysis of Corbillion in order to enable more precise quantification of the QoE.
	Regarding claim 8, Fei in view of Wu, Hunt, Kuipers, and Corbillion further show wherein the QoE metric comprises a Structural Similarity Index Metric (SSIM) (Corbillion, pg. 5 right column lines 22 – 26). 	Regarding claim 16, the limitations of said claim are addressed in the rejection of claim 7.	Regarding claim 17, the limitations of said claim are addressed in the rejection of claim 8.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fei in view of Wu, Hunt, Kuipers, and Corbillion, as applied to claim 7 above, further in view of Bruneau-
Queyreix (J. Bruneau-Queyreix, D. Négru, J. M. Batalla and E. Borcoci, "Multiple description-
DASH: Pragmatic video streaming maximizing end-users' quality of experience," 2016 IEEE
International Conference on Communications (ICC), Kuala Lumpur, 2016, pp. 1-7, doi: 10.1109/ICC.2016.7511205).
	Regarding claim 9, Fei in view of Wu, Hunt, Kuipers, and Corbillion shows	Fei in view of Wu, Hunt, Kuipers, and Corbillion does not show identifying, based on the QoE metric, a network location from which to stream.
	Bruneau-Queyreix shows identifying, based on the QoE metric, a network location from
which to stream (pg. 2, right column, lines 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above combination of the streaming media QoE monitoring techniques with the QoE optimization of Bruneau-Queyreix in order to utilize the data gathered by Corbillon in view of Filho and Kim to optimize media delivery, saving resources and improving quality.
	Regarding claim 18, the limitations of said claim are addressed in the rejection of claim 9.


	Subject Matter Allowable over Prior Art
	Claims 2, 3, 11, 12, and 20 would be allowable, absent the pending Double Patenting rejections.	The closet prior art of record includes:
	Venkatraman (Venkatraman, Karthik, et al. "Quantifying and improving user quality of experience in immersive tele-rehabilitation." 2014 IEEE International Symposium on Multimedia. IEEE. (Year: 2014)), 	Maia (Maia, Orlewilson Bentes, Hani Camille Yehia, and Luciano de Errico. "A concise review of the quality of experience assessment for video streaming." Computer communications 57: 1-12. (Year: 2015)), and 
	Fanini (Fanini, Bruno, and Luigi Cinque. “Encoding immersive sessions for online, interactive VR analytics.” Virtual Reality 24.3: 423-438. (Year: 2019)).	The prior art thus has discussion and disclosure of VR, VR streaming, and QoE monitoring. However, the combination of these features in the computer-controlled turntable environment recited in claims 2, 11 and 20 is absent from the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442